UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6392


JUAN RODRIGUEZ,

                  Petitioner - Appellant,

          v.

ANTHONY PADULA, Warden Lee Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:11-cv-01297-RBH)


Submitted:   September 11, 2012            Decided:   September 28, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC,
Columbia, South Carolina, for Appellant.    Melody Jane Brown,
Assistant  Attorney  General, Donald   John    Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juan Rodriguez seeks to appeal the district court’s

order adopting in part the magistrate judge’s recommendation and

denying relief on his 28 U.S.C. § 2254 (2006) petition.

              The district court ruled that Rodriguez’s claim under

Roe   v.    Flores-Ortega,      528   U.S.      470    (2000),    was   procedurally

barred from federal habeas review and that “[a]ny alleged error

by PCR counsel [was] insufficient to serve as cause to excuse

[the] default as Petitioner does not have a constitutional right

to PCR counsel.”         We grant a certificate of appealability on the

issue    of   whether     the   district       court   erred     in   its   procedural

default rulings, vacate the rulings, and remand to the district

court for reconsideration in light of Martinez v. Ryan, 132 S.

Ct. 1309 (2012).         We grant leave to proceed in forma pauperis.

              We dispense with oral argument because the facts and

legal      contentions    are   adequately        presented      in   the    materials

before     the   court    and   argument       would    not    aid    the   decisional

process.

                                                               VACATED AND REMANDED




                                           2